This cause coming on for hearing upon petition of plaintiff, the answer of defendant and the demurrer of the plaintiff to the answer of the defendant, and the argument of counsel. On consideration whereof, this court treating the demurrer as searching the record do sustain the same to the petition of plaintiff on the authority and reasoning of United States, exrel. Attorney General, v. Delaware  Hudson Co.,213 U.S. 366, and Opinion of the Justices, 75 N. H., 613.
It is therefore ordered and adjudged that the petition of the plaintiff be dismissed.
Petition dismissed.
MARSHALL, C.J., ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur.
WANAMAKER, J., not participating. *Page 662